DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I), claims 1, 23-24, 27-33, and 35-37 in the reply filed on 5/26/2022 is acknowledged.
In response to species election, applicant elected 
(i) Genus X of moiety Q as oxygen atom, 
(ii) Genus C of moiety Z as an azido group, and
(iii) Genus P of a pharmaceutical substance as a protein
Claims 29-31 and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/2022.
Claim Status
Claims 1 and 23-40 are pending. 
Claims 2-22 were cancelled.
Claims 25-26, 29-31, 34-36, and 38-40 are withdrawn as being directed to a non-elected invention, the election having been made on 5/26/2022.
Claims 1, 23-24, 27-28, 32-33, and 37 have been examined.


Priority
This application is a 371 of PCT/JP2018/031153 filed on 08/23/2018 and claims foreign priority of JP2017-159848 and JP2017-159849 filed on 8/23/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/20/2020, 3/25/2020, 1/22/2021, 4/20/2021, 11/8/2021, and 2/2/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    634
    510
    media_image1.png
    Greyscale
1.	Claims 1, 23-24, 27-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuebelbeck et al. (US 2012/0122788 A1, previously 5/2/2022) in view of Hamley (Biomacromolecules 2014, 15, 1543−1559, previously 5/2/2022) and Long et al. (Beilstein J. Nanotechnol. 2014, 5, 2122–2128, previously 5/2/2022).
Claim 1 is drawn to a compound having a structure of formula (I) as follows: 




    PNG
    media_image2.png
    244
    508
    media_image2.png
    Greyscale

Kuebelbeck et al. teach ε-polylysine conjugates [Title, 0045]. Kuebelbeck et al. teach ε-polylysine polymer comprising at least 10 successive monomer units, preferable to be 10-50 monomer units [0046, 0048]. Kuebelbeck et al. teach ε-polylysine conjugates comprising fluorescent dyes or therapeutic proteins such as interleukin-2 [0090], reading on the elected species a pharmaceutical substance as a protein. Kuebelbeck et al. further teach the conjugate further comprises a spacer of aliphatic hydrocarbons or polyether of polyethylene glycol via an amide or ester bond [0073]. Kuebelbeck et al. suggest a spacer can be functionalized with a reactive group comprising alkyne or azide [0075].
Kuebelbeck et al. do not explicitly teach ε-polylysine linked to PEG via an ester bond (X moiety is oxygen).

    PNG
    media_image3.png
    329
    621
    media_image3.png
    Greyscale
Hamley teaches PEG-peptide conjugates (Title). Hamley shows direct esterification of PEG to the carboxylic group of amino acid to form a conjugate as follows (p1546, Fig 5), reading on X as the elected species of an oxygen atom, consistent with Kuebelbeck’s ester bond [0073].
Kuebelbeck et al. in view of Hamley do not explicitly teach a PEG functionalized with an azide group.

    PNG
    media_image4.png
    228
    379
    media_image4.png
    Greyscale
Long et al. teach click reaction between alkyne and azide (Abstract). Long et al. show azide  functionalized PEG linker can be used for conjugating to a compound functionalized with alkyne by click chemistry (p2123, Fig 1), reading on the elected species of Z moiety as azide and Y1/Y2 are alkylene groups comprising a substitution by oxygen (PEG). Because all references teach a PEG spacer to link two compounds together, one of ordinary skill in the art would have found it obvious to functionalize a PEG spacer for site-specific conjugation of compounds by click chemistry between alkyne and azide, reading on a compound structure (ε-polylysine)10-50-C(O)-O-PEG-N3 in claims 1 and 23-24.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Kuebelbeck’s ε-polylysine with Hamley’s PEG conjugate because (a) Kuebelbeck et al. teach the conjugate further comprises a spacer of aliphatic hydrocarbons or polyether of polyethylene glycol via an amide or ester bond [0073] and (b) Hamley shows direct esterification of PEG to the carboxylic group of amino acid to form a conjugate (p1546, Fig 5). The combination would have reasonable expectation of success because both references teach PEG conjugated to a carboxylic group.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kuebelbeck et al. in view of Hamley) with Long’s functionalized PEG because (a) Kuebelbeck et al. in view of Hamley teach an ε-polylysine conjugate comprising a spacer of polyether of polyethylene glycol via an amide or ester bond [0073] and a spacer can be functionalized with a reactive group comprising alkyne or azide [0075], and (b) Long et al. show azide  functionalized PEG linker can be used for conjugating to a compound functionalized with alkyne by click chemistry (p2123, Fig 1). The combination would have reasonable expectation of success because the references teach functionalized PEG with azide for conjugation to a compound functionalized with alkyne. 
With respect to claim 27, Kuebelbeck et al. teach ε-polylysine conjugates comprising fluorescent dyes or therapeutic proteins such as interleukin-2 [0090].
With respect to claim 28, Kuebelbeck et al. teach ε-polylysine polymer comprising at least 10 successive monomer units, preferable to be 10-50 monomer units [0046, 0048]. Hamley suggests PEG chains with Mw = 1k, 2k, and 3k have been grafted to poly-lysine and 
 oligo-ethylene glycol (1, 2, or 3 repeats) can be conjugated to other homopolymer polypeptide (p1546, last para). Long et al. show azide  functionalized PEG linker can be used for conjugating to a compound functionalized with alkyne by click chemistry (p2123, Fig 1), reading on Z moiety as the elected species of azide and Y1/Y2 are alkylene groups comprising a substitution by oxygen (PEG).
With respect to claims 32-33, Kuebelbeck et al. teach ε-polylysine conjugates comprising fluorescent dyes or therapeutic proteins such as interleukin-2 [0090], reading on the elected species a pharmaceutical substance is a protein. Kuebelbeck et al. further teach the conjugate further comprises a spacer of aliphatic hydrocarbons or polyether of polyethylene glycol via an amide or ester bond [0073].


2.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kuebelbeck et al. in view of Hamley and Long et al. as applied to claims 1, 23-24, 27-28, 32-33, and further in view of Zimmerman et al. (Bioconjugate Chem. 2014, 25, 351−361.) and Chudakov et al. (Trends Biotechnol. 2005 Dec;23(12):605-13.).
Claim 37 is drawn to a fluorescent protein monomeric Azami-Green modified with £-PL by click chemistry as follows.

    PNG
    media_image5.png
    301
    489
    media_image5.png
    Greyscale

Kuebelbeck et al. in view of Hamley and Long et al. teach (ε-polylysine)10-50-C(O)-O-PEG-N3 conjugated to a protein as applied to claims 1, 23-24, 27-28, and 32-33 above.
Kuebelbeck et al. in view of Hamley and Long et al. did not teach a conjugated protein of Azami-Green linked to (ε-polylysine)10-50-C(O)-O-PEG-N3 via a spacer.
Zimmerman et al. teach a protein conjugate comprising alkyne functionalized linker comprising a mixture of hydrocarbons and PEG as follows. Zimmerman et al. show azide-alkyne cycloaddition reaction kinetics via click chemistry (p354, Fig 1) consistent with Kuebelbeck et al. [0073]. Long et al. teach oligo-ethylene glycol (1, 2, or 3 repeats) or longer PEG repeating units can be optimized for conjugating to a homopolymer polypeptide (p1546, last para). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use a functionally equivalent of Zimmerman’s spacer for making a protein conjugate as follows.
[AltContent: textbox ( (ε-polylysine)10-50-C(O)-O-PEG-N3   +    [img-media_image6.png]
[img-media_image7.png]
                                 )]


                         


	
Kuebelbeck et al. in view of Hamley and Long et al. and further in view of Zimmerman et al. teach ε-polylysine conjugates, but do not explicitly teach a conjugated protein as a Azami-Green protein.

    PNG
    media_image8.png
    120
    560
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    447
    614
    media_image9.png
    Greyscale
Chudakov et al. teach fluorescent proteins for in vivo imaging (Title). Chudakov et al. teach a novel green fluorescent protein of monomeric mutant mAG1 (Azami Green) has improved properties as an imaging agent with a specific wavelength for detection (p606, col 2, 2nd last para; p606, Fig 2a). Thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select an improved monomeric mutant mAG1 (Azami Green) as an imaging agent linked to the carboxylic group of Zimmerman’s PEG-hydrocarbon spacer via an amide bond. Since a spacer or PEG linker does not interfere with the function of conjugated moieties as taught by Kuebelbeck et al. [0073-0074], the Azami Green protein conjugate as taught by  Kuebelbeck et al. in view of Hamley and Long et al. and further in view of Zimmerman et al. and Chudakov et al. is obvious to this instant claim 37.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kuebelbeck et al. in view of Hamley and Long et al.) with Zimmerman’s alkyne functionalized linker because (a) Kuebelbeck et al. in view of Hamley and Long et al. teach a (ε-polylysine)10-50-C(O)-O-PEG-N3 conjugated to a protein, (b) Zimmerman et al. teach a protein conjugate comprising alkyne functionalized linker for conjugation to a compound functionalized with azide via azide-alkyne cycloaddition reaction click chemistry (p354, Fig 1). The combination would have reasonable expectation of success because the references teach a linker functionalized with a click chemistry reaction group. 
 One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Kuebelbeck et al. in view of Hamley in view of  Long et al. and Zimmerman) with Chudakov’s Azami Green protein because (a) Kuebelbeck et al. in view of Hamley in view of  Long et al. and Zimmerman teach a pharmaceutical protein conjugate and (b) Chudakov et al. teach a novel green fluorescent protein of monomeric mutant mAG1 (Azami Green) has improved properties as an imaging agent with a specific wavelength for detection (p606, col 2, 2nd last para; p606, Fig 2a). The combination would have reasonable expectation of success because both Kuebelbeck et al. [0090] and Chudakov et al. (p606, col 2, 2nd last para; p606, Fig 2a) teach fluorescent compounds as imaging agent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
18-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615